Exhibit 10.5
SUBSCRIPTION AGREEMENT
This SUBSCRIPTION AGREEMENT (this “Agreement”) is made and entered into,
effective as of September 20, 2010, between Cogdell Spencer Inc., a Maryland
corporation (the “Company”), and Raymond William Braun, residing at the address
set forth on the signature page hereof (the “Subscriber”).
WHEREAS, pursuant to Section 3.5(a) of that certain Employment Agreement between
the Company and the Subscriber, dated as of the date hereof, the Subscriber is
obligated to purchase no less than $500,000 of the Company’s common stock, $.01
par value per share (“Common Stock”);
WHEREAS, the Subscriber is hereby subscribing to purchase 74,516 shares of
Common Stock for $500,002.36, as described below; and
WHEREAS, the Company desires to issue 74,516 shares of Common Stock to
Subscriber;
NOW, THEREFORE, in connection with this subscription and subject to acceptance
by the Company, the Subscriber hereby agrees with the Company as follows:
1. Payment. The Subscriber does hereby subscribe for 74,516 shares of Common
Stock at a subscription price of $6.71 per share, or the average closing price
of the Company’s common stock on the New York Stock Exchange for the five
trading days beginning on September 13, 2010, and does hereby agree to pay as
consideration therefor $500,002.36.
2. Representations and Warranties. The Subscriber warrants, represents and
agrees with the Company as of the time it purchases the Common Stock, as
follows:

  (a)  
the Subscriber is an “accredited investor” as defined in Rule 501 under
Regulation D of the Securities Act of 1933, as amended (the “Securities Act”),
for the reason or reasons indicated on the accredited investor questionnaire
attached hereto as Annex A; and

  (b)  
the information contained in Annex A is complete and accurate and may be relied
upon by the Company.

3. Acknowledgement. The Subscriber hereby agrees that the Common Stock
subscribed for pursuant to this Agreement are “restricted securities” as that
term is used in Rule 144(a)(3) of the Securities Act any certificate
representing shares of the Common Stock will bear the following legend and the
Subscriber will hold the shares subject to the restrictions thereby:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR REGISTERED
OR QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED, OR HYPOTHECATED (1) ABSENT AN EFFECTIVE
REGISTRATION THEREOF UNDER SUCH ACT, (2) ABSENT AN OPINION OF COUNSEL, WHICH
OPINION IS REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE COMPANY AND ITS
COUNSEL, TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
SUCH STATES OR THAT SUCH TRANSACTION COMPLIES WITH THE RULES PROMULGATED BY THE
SECURITIES AND EXCHANGE COMMISSION UNDER SAID ACT OR SUCH STATES OR, (3) EXCEPT
IN A TRANSACTION IN COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT.

 

 



--------------------------------------------------------------------------------



 



THE SHARES OF CAPITAL STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS ON BENEFICIAL AND CONSTRUCTIVE OWNERSHIP AND TRANSFER FOR THE
PURPOSE OF THE COMPANY’S MAINTENANCE OF ITS STATUS AS A REAL ESTATE INVESTMENT
TRUST UNDER THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”). SUBJECT
TO CERTAIN FURTHER RESTRICTIONS AND EXCEPT AS EXPRESSLY PROVIDED IN THE
COMPANY’S ARTICLES OF AMENDMENT AND RESTATEMENT, (1) NO PERSON (OTHER THAN AN
EXCEPTED HOLDER OR A DESIGNATED INVESTMENT ENTITY) MAY BENEFICIALLY OR
CONSTRUCTIVELY OWN (i) SHARES OF THE COMPANY’S COMMON STOCK IN EXCESS OF 7.75%
(BY VALUE OR BY NUMBER OF SHARES, WHICHEVER IS MORE RESTRICTIVE) OF THE
OUTSTANDING COMMON STOCK OF THE COMPANY OR (ii) SHARES OF THE COMPANY’S CAPITAL
STOCK IN EXCESS OF 7.75% (BY VALUE OR BY NUMBER OF SHARES, WHICHEVER IS MORE
RESTRICTIVE) OF THE OUTSTANDING CAPITAL STOCK OF THE COMPANY, AND (2) NO PERSON
MAY BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF CAPITAL STOCK THAT WOULD RESULT
IN THE COMPANY BEING “CLOSELY HELD” UNDER SECTION 856(H) OF THE CODE OR
OTHERWISE CAUSE THE COMPANY TO FAIL TO QUALIFY AS A REIT, AND (3) NO PERSON MAY
TRANSFER SHARES OF COMMON STOCK IF SUCH TRANSFER WOULD RESULT IN THE COMMON
STOCK OF THE COMPANY BEING OWNED BY FEWER THAN 100 PERSONS. AN “EXCEPTED HOLDER”
MEANS A PERSON FOR WHOM AN EXCEPTED HOLDER OWNERSHIP LIMIT HAS BEEN CREATED BY
THE COMPANY’S ARTICLES OF AMENDMENT AND RESTATEMENT OR BY THE BOARD OF
DIRECTORS. ANY PERSON WHO BENEFICIALLY OR CONSTRUCTIVELY OWNS OR ATTEMPTS TO
BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF CAPITAL STOCK IN VIOLATION OF THE
ABOVE LIMITATIONS MUST IMMEDIATELY NOTIFY THE COMPANY. IF ANY OF THE
RESTRICTIONS ON TRANSFER OR OWNERSHIP IS VIOLATED, THE SHARES OF CAPITAL STOCK
REPRESENTED HEREBY WILL BE AUTOMATICALLY TRANSFERRED TO THE TRUSTEE OF A TRUST
FOR THE BENEFIT OF ONE OR MORE CHARITABLE BENEFICIARIES. IN ADDITION, THE
COMPANY MAY REDEEM SHARES UPON THE TERMS AND CONDITIONS SPECIFIED BY THE BOARD
OF DIRECTORS IN ITS SOLE DISCRETION OF THE BOARD OF DIRECTORS DETERMINES THAT
OWNERSHIP OR A TRANSFER OR OTHER EVENT MAY VIOLATE THE RESTRICTIONS DESCRIBED
ABOVE. FURTHERMORE, UPON THE OCCURRENCE OF CERTAIN EVENTS, ATTEMPTED TRANSFERS
IN VIOLATION OF THE RESTRICTIONS DESCRIBED ABOVE MAY BE VOID AB INITIO. ALL
TERMS IN THIS LEGEND THAT ARE DEFINED IN THE ARTICLES OF AMENDMENT AND
RESTATEMENT OF THE OF THE COMPANY SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN
THE ARTICLES OF AMENDMENT AND RESTATEMENT OF THE COMPANY, AS THE SAME MAY BE
AMENDED FROM TIME TO TIME, A COPY OF WHICH, INCLUDING THE RESTRICTIONS ON
TRANSFER AND OWNERSHIP, WILL BE FURNISHED TO EACH HOLDER OF SHARES OF CAPITAL
STOCK ON REQUEST AND WITHOUT CHARGE. REQUESTS FOR SUCH A COPY MAY BE DIRECTED TO
THE SECRETARY OF THE COMPANY AT ITS PRINCIPAL OFFICE.

 

 



--------------------------------------------------------------------------------



 



4. Further Assurances. The Subscriber agrees to provide, if requested, any
additional information that may be requested or required to determine its
eligibility to subscribe for the shares of Common Stock pursuant to this
Agreement.
5. Amendments. This Agreement may be amended only with the written consent of
the Company and the Subscriber.
6. Governing Law. This Agreement and the rights of the parties hereunder shall
be governed by and construed in accordance with the laws of the State of New
York.
7. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall constitute an original, but all of which together will constitute
one and the same instrument.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

            SUBSCRIBER
      By:   /s/ Raymond William Braun         Name:   Raymond William Braun   

Receipt of $500,002.36 in full
payment for 74,516 shares
of Common Stock
is hereby acknowledged.
Dated September 20, 2010.

              COGDELL SPENCER INC.    
 
            By:   /s/ Charles M. Handy              
 
  Name:   Charles M. Handy    
 
  Title:   Chief Financial Officer    

 

 



--------------------------------------------------------------------------------



 



ANNEX A
ACCREDITED INVESTOR QUESTIONNAIRE

 

 